EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Wilson Jones on June 30, 2022.

The application has been amended as follows: 

1. 	(Currently amended) 	A method of cleaning a wellbore or tubing or casing in a wellbore containing residues and/or deposits of an oil or synthetic based drilling mud, the method comprising: (a) introducing into the wellbore, tubing or casing an aqueous fluid containing banana wherein the weight ratio of banana:water in the aqueous fluid containing banana is from about 1:10 to about 10:1; (b) separating oil and water phases of the oil or synthetic based drilling mud with the aqueous containing banana; and (c) removing from the wellbore, tubing or casing fluid having residues or deposits of the oil or synthetic based drilling mud entrained therein.  
2. 	(Currently amended) 	The method of claim 1, further comprising introducing into the wellbore, tubing or casing a cementitious slurry and displacing at least a portion of the drilling mud, drilling mud deposits or drilling mud residues with the aqueous fluid containing banana.  
3. 	(Currently amended) 	The method of claim 1, wherein at least a portion of the drilling mud, drilling mud deposits or drilling mud residues are displaced out of the well with the aqueous fluid containing banana.  
4. 	(Cancelled)  
5. 	(Currently amended) 	The method of claim 1, wherein the aqueous fluid containing banana further comprises a weighting agent.  
6. 	(Currently amended) 	The method of claim 1, wherein the density of the aqueous fluid containing banana is from about 8 to about 24 lb/gal.  
7. 	(Currently amended) 	The method of claim 1, wherein the aqueous fluid containing banana introduced into the wellbore, tubing or casing is diluted from a concentrate of a fluid containing the banana.  
8. 	(Original) The method of claim 7, wherein the concentrate is diluted on the fly.  
9. 	(Cancelled)  
10. 	(Currently amended) 	The method of claim 1, wherein the weight ratio of banana:water in the aqueous fluid containing banana is from about 1:5 to about 5:1.  
11. 	(Currently amended) 	The method of claim 10, wherein the weight ratio of banana:water in the aqueous fluid containing banana is 1:1.  
12. 	(Currently amended) A method of removing at least a portion of oil-based or synthetic based mud or deposits or residues thereof from a wellbore comprising: (a) introducing into the wellbore, after the wellbore has been drilled with the oil-based or synthetic based mud, an aqueous fluid comprising edible banana fruit and banana peel wherein the weight ratio of both edible banana fruit and banana peel to water in the aqueous fluid is from about 1:10 to about 10:1; and 3(b) removing the oil-based or synthetic-based mud, deposits or residues thereof from the wellbore with the aqueous fluid comprising edible banana fruit and banana peel. 
13. 	(Currently amended) 	The method of claim 12, further comprising introducing into the wellbore, tubing or casing a cementitious slurry and displacing at least a portion of the drilling mud, drilling mud deposits or drilling mud residues with the aqueous fluid comprising edible banana fruit and banana peel.  
14. 	(Currently amended) 	The method of claim 12, wherein the aqueous fluid comprising edible banana fruit and banana peel further comprises a weighting agent, a viscosifying agent or a mixture thereof.  
15. 	(Currently amended) 	A method of removing a filter cake of an oil or synthetic based drilling mud, deposits or residues thereof from a wellbore comprising (a) introducing a biodegradable aqueous fluid into the wellbore, the biodegradable aqueous fluid comprising water, edible banana fruit and banana peel, wherein the weight ratio of both edible banana fruit and banana peel to water in the biodegradable aqueous fluid is from about 1:10 to about 10:1; and (b) decreasing cohesion of the filter cake with the biodegradable aqueous fluid.  
16. 	(Previously presented) The method of claim 15, wherein, prior to step (a), diluting a concentrate of fluid containing the edible banana fruit and banana peel in water to form the biodegradable aqueous fluid.  
17. 	(Currently amended) The method of claim 15, wherein the biodegradable aqueous fluid further comprises a weighting agent, viscosifying agent or a combination thereof.  
18. 	(Previously presented) The method of claim 16, wherein the concentrate is diluted on the fly.  
19. 	(Cancelled) 4  
20. 	(Currently amended) The method of claim 15, wherein the weight ratio of both edible banana fruit and banana peel to water biodegradable aqueous fluid is from about 1:5 to about 5:1.  
21. 	(Currently amended) 	The method of claim 1, wherein the amount of banana in the aqueous fluid containing banana introduced into the wellbore, tubing or casing is from about 0.5 to about 20% by weight.  
22. 	(Cancelled)  
23. 	(Currently amended) The method of claim 1, wherein the aqueous fluid containing banana introduced into the wellbore, tubing or casing contains pulverized or fragmented banana.  
24. 	(Currently amended) The method of claim 12, wherein the aqueous fluid comprising edible banana fruit and banana peel introduced into the wellbore, tubing or casing contains pulverized or fragmented edible banana fruit and banana peel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record and newly cited references fail to disclose, teach and/or suggest the invention as instantly claimed.  More specifically, the prior art fails to suggest the use of an aqueous fluid containing banana and/or the edible fruit/peel thereof to clean a wellbore and/or remove an oil or synthetic based drilling mud/residue/deposit therefrom.  
Bakar (Green Lost Circulation Material Derived from Orange Peel Waste) discloses the use of orange peel waste in well treatment operations, wherein such is used as a lost circulation material.
WO 2019/204715 discloses the removal of sludge from oil tanks with a composition that includes banana peel extract; the banana peel extract, however, is used to stimulate microbial growth and the microbes are responsible for the removal of such sludge.
WO 2011/109598 suggests the use of banana plant substrates for the removal of oil contaminated solids.  The reference, however, fails to suggest the inclusion of a banana itself in such a process.
ES 2701454 – T3 suggests the use of fatty acids in the formation of an emulsifier used in a well drilling fluid; an exemplary suitable source of such fatty acids is disclosed to include bananas.  The reference, however, fails to suggest the use of such in a method of cleaning a drilling fluid residue as instantly claimed.  
CN 112063374-A discloses the use of banana peel powder as an environmentally friendly plugging agent used in well drilling fluids.  The reference, however, fails to disclose the use of such as used in a method for cleaning an oil or synthetic based drilling fluid from a well.
As such, the prior art of record fails to sufficiently disclose, teach and/or suggest the invention as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
06/30/22